PER CURIAM.
Plaintiff’s exceptions overruled, motion for new trial denied, and judgment ordered for the defendant upon the non-suit, with costs. Held, that although the plaintiff made a contract with defendant through its agent, West, for the through carriage of his horse, which his agent, Spence, was not entitled to change, still the latter had authority to make a contract with the defendant providing for the service of notice of any claim; that plaintiff failed to comply with the provisions of the bill of lading upon this subject, and is thereby barred from maintaining this action. Jennings v. Grand Trunk Ry. Co., 127 N. Y. 438, 28 N. E. 394.